Citation Nr: 1140747	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left levator scapular myofascial pain syndrome, prior to November 15, 2006.  

2.  Entitlement to a rating in excess of 20 percent for left levator scapular myofascial pain syndrome, since November 15, 2006.  

3.  Entitlement to an initial rating for cervical spondylosis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for left levator scapular myofascial pain syndrome, rated as 10 percent disabling.  

In September 2006, the Veteran's case was transferred from the Seattle, Washington RO to the Muskogee, Oklahoma RO.  Jurisdiction of this case now sits with the Muskogee, Oklahoma RO.  

In a March 2007 rating decision, the RO increased the rating for left levator scapular myofascial pain syndrome to 20 percent, effective November 15, 2006, and in February 2009, service connection for cervical spondylosis due to left levator scapular myofascial pain was granted and assigned a 10 percent rating, effective December 4, 2008.  

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2009.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in a November 2009 Remand decision.  
The issue of service connection for a mood disorder, secondary to a left levator scapular myofascial pain syndrome being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 15, 2006, the Veteran's left levator scapular myofascial pain was productive pain, on external rotation passively; however, even considering his complaints of pain with functional loss, limitation of motion to shoulder level was not shown.  

2.  Since November 15, 2006, the Veteran's left levator scapular myofascial pain is productive of pain, with limitation of arm motion to midway between side; however, even considering his complaints of pain with functional loss, limitation of motion to 25 degrees from the side is not shown.   

3.  Cervical spondylosis is productive of pain with combined range of motion of the cervical spine limited to 293 degrees; however, even considering his complaints of pain with functional loss, forward flexion of the cervical spine less than 30 degrees or a combined range of motion of the cervical spine less than 170 degrees is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to November 15, 2006 for left levator scapular myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5201 (2011).  

2.  The criteria for an evaluation in excess of 20 percent since November 15, 2006, for left levator scapular myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2011).  

3.  The criteria for an initial evaluation in excess of 10 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim for an initial increased rating cervical spondylosis, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As to the remaining increased rating claims, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2005 and August 2008.  The letters fully addressed the notice elements.  These letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  No other evidence was identified in connection with these claims.  In so finding, the Board notes that the Veteran indicated in his September 2009 videoconference hearing testimony that he saw a private shoulder specialist for treatment of his left shoulder, and that records from that physician do not appear to be of record.  However, it is also observed that he Veteran was sent a letter prior to the hearing in June 2005 and again after his hearing in December 2009, indicating that he should send VA any and all evidence pertinent to his or to submit a signed VA Form 21-4142 so that VA may obtain the medical evidence.  The Veteran did not send the medical evidence nor did he submit a signed VA Form 21-4142 for VA to obtain the evidence.  

The duty to assist is a two way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that VA has met its obligation to assist in the procurement of private medical evidence pertinent to his claim.  He was twice advised of the value in submitting private medical records and given the opportunity and means to do so.  The duty to assist the Veteran in obtaining medical records has therefore been fulfilled.  

The Veteran underwent VA examinations in July 2005, February 2007, November 2008, and in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the July 2005 and February 2007 examinations.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, all of the examinations are found to be thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Veteran's complaints of pain and functional loss were also considered in testing his range of motion.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. August 23, 2011).  Moreover, the subsequent examinations conducted in November 2008 and February 2010, included a review of the complete record.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that the Veteran's last VA orthopedic examination is over 18 months old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's service-connected shoulder or cervical spine disabilities since the February 2010 VA examination was conducted.  

The Veteran was also offered a personal hearing before the Board, and he testified, setting forth his contentions before the undersigned VLJ at a videoconference Board hearing in September 2009.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Rating

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA outpatient treatment records from February 2005 to May 2005 are associated with the claims folder.  In February 2005, the Veteran was seen in the emergency room complaining of left shoulder pain.  He had a well documented long history of left scapular pain.  He tried nonsteroidal anti inflammatory drugs (NSAIDs), physical therapy, chiropractic care, TENS unit, and steroid injections, all which worked for a short period of time.  He began taking Ibuprofen daily which gave him stomach pain.  The pain in his left shoulder was dull and constant with acute and constant sharp pain radiating up his neck and pulling his neck like a cramp.  He had a trigger point on the back which intermittently became numb; otherwise, he denied strength in his left arm, change in sensation in arm pain, radiating down his arm.  His left shoulder had a constant dull ache.  He stated he worked construction and recently lost his job.  Physical examination revealed trigger point on the left side of T-1.  He had full range of motion of the left shoulder and arm and strength of 5/5.  The assessment was left scapular pain.  

In May 2005, the Veteran was seen in the orthopedic clinic.  He related significant bruising over his left scapula during training in service.  No fracture was identified.  He had a focal medial scapular 2 cm. by 2 cm. area of pain.  It caused him to lose his construction job because his arm gave way and injured another worker.  He related that the left scapula area got red and hot.  It responded to Vioxx with no numbness or weakness to the left arm.  He gave a past medical history of left lymph node resection when he had mononucleosis.  Physical examination revealed 5/5 upper extremity strength intrinsic, wrist extension, grasp, biceps, triceps, and deltoids.  He had palpable changes in his scapula thoracic motion when his scapula was palpated.  This was definitely different than the right arm.  Sensation was intact to the left arm, with no numbness or tingling.  X-rays showed no malalignment of his scapula on the lateral view.  No other fracture or abnormality was noted.  No significant arthritis was shown.  The examiner stated that the Veteran had thoracic scapular pain mechanical symptoms.  He related that there was no good surgery to relieve this condition.  

The Veteran underwent a VA examination in July 2005.  It was noted at the outset that the Veteran was right-handed.  It was indicated that he continued to have symptoms relative to the back area above the scapula on the left side.  X-rays of the neck, scapula, and shoulder all were negative.  The pain appeared over the scapula on the left side, then radiated up toward the neck and the head.  He stated he had a cramp-like sensation.  It lasted on average 8 to 10 minutes.  It occurred 12 to 15 times over the previous 6 to 8 months.  He treated the condition with Ibuprofen, rest, ice, if it was available, and stretching it out.  The area was described as hot and red above the left scapula.  He received steroid injections and electrical stimulation for this condition over a few months.  He had physical therapy with surgical band exercises and was sent to a chiropractor for chiropractic treatment.  None of these methods worked.  Overhead work could be done on a limited basis only.  He normally worked in construction, but was unable to do this kind of work any longer because of the overhead effort he was required to sustain.  If he held his arm out on the left side at 90 degrees without support, he would get a throbbing pain over the scapular area.  Strength was fine in the shoulder and periscapular areas, except when he got hot, crampy sensations.  He had neck popping approximately 20 times a day that he intentionally tried to pop it in order to relieve the pain.  This was very effective in relieving the pain, but the pain returned.  Repetitive activity such as overhead work would exacerbate a flare-up.  

Physical examination revealed gait, station, and motor strength was 5/5 throughout.  Range of motion of both shoulders were 0 to 180 degrees in abduction and forward flexion; 0 to 65 degrees in posterior extension; 0 to 35 degrees in adduction; and 0 to 90 degrees in internal and external rotation with no pain occurring in any of these maneuvers.  Motor strength in all muscle areas was 5/5.  There was no evidence of rotator cuff injury. The only maneuver that caused pain on the left side was external rotation, done passively.  Also, the apprehension sign performed posteriorly caused pain.  Subcapularis contracture did not cause pain and supraspinatus contracture was asymptomatic.  Pinwheel stimulation over the back area revealed no deficits or hyperesthesia points over the left scapula extending down from the neck and from the top of the shoulder inferiorly across the area of concern.  On examination, there was no redness shown.  There was no laxity.  There was no evidence of weakness, fatigue, or lack of endurance.  The assessment was levator scapular myofascial pain syndrome, left shoulder.  The examiner stated that this was a soft tissue abnormality.  All x-ray findings were negative.  

VA outpatient treatment records from June 2005 to December 2006 are associated with the claims folder.  In June 2005, the Veteran was seen with shoulder pain requesting pain medication which would not put him to sleep.  He was focally tender over the left trapieux.  He had pain with left shoulder motion and neck motion.  The assessment was severe degenerative neck and shoulder.  He was given Indocin and Robaxin when he was not working.  In October 2005, he was seen with pain radiating from the left scapula to his neck and head.  The assessment was cervicalgia and left shoulder pain.  He was told to continue his current medication.    

In December 2006, the Veteran was seen by Chronic Illness Management.  He related that he had full range of motion of the left shoulder, and full strength, but he continued to have pain in the left shoulder area.  Examination showed that the joints were not swollen and were of normal color.  There was no limitation of motion.  There was mild tenderness.  Bilateral hand grips were equal.  Deep tendon reflexes were within normal limits, bilaterally.  The assessment was left shoulder scapula pain with questionable derangement.  The Veteran's medication was reviewed and renewed and he was to have additional left shoulder x-rays performed.  

In January 2007, the Veteran underwent an MRI at the Imaging Center.  The MRI of the left shoulder showed minor subacromial subdeltoid bursitis, but an otherwise unremarkable MRI of the left shoulder.  

The Veteran underwent VA examination in February 2007.  He complained of continued left shoulder pain.  While taking the Veteran's history, the examiner noted that he kept his left arm close to his chest and it appeared as if he was attempting to protect the left arm.  He also had problems taking off his shirt when told to undress and had to use his right arm to take the shirt off from his head.  He walked with a normal gait and posture.  

On examination of the left shoulder, no edema, effusion, redness, or heat was seen.  The Veteran did have guarding of movement.  He also had tenderness to palpation, especially along the medial border of the left scapula and there was actually a tender spot which he showed the examiner with his hand, and it was more tender at that area.  He had objective evidence of painful motion.  There was no ankylosis of the left shoulder.  Range of motion of  the left shoulder was forward flexion was limited to about 0 to 110 degrees with pain starting at around 0 to 90 degrees.  Abduction was also limited to about 0 to 120 degrees with pain starting at around 0 to 90 degrees and continuing until  0 to 120 degrees.  External rotation was limited to 0 to 60 degrees with pain starting at around 0 to 45 degrees and continuing to 60 degrees.  Internal rotation was about 0 to 75 degrees with pain starting at 0 to 60 degrees, and continuing until 0 to 75 degrees.  Repetitive use did cause an increase in pain and pain had the major impact in decreasing his range of motion by 5 to 7 degrees in all ranges of motion, with pain having a major impact.  Neurologically, deep tendon reflexes were 2+ and equal, bilaterally, and sensations were intact.  The diagnostic impression was bursitis, left shoulder, with limitation of function because of pain, moderate, and severe during flare-ups.  

VA outpatient treatment records from March 2007 to December 2008 were associated with the claims folder.  A MRI of the left shoulder showed minor subacromial subdeltoid bursitis, but an otherwise normal left shoulder.  In July 2007, the Veteran was considered for possible arthroscopy of the left shoulder with medial border resection.  The assessment was left shoulder snapping scapula syndrome.  They decided to continue with conservative measures until a discussion about his condition could be had.  In January 2008, the VA orthopedic clinic indicated that the only suggestion was having the Veteran see an outside physician that performed scapulothoracic arthroscopy as VA had no surgical solution for his problem.  In the interim, the suggestion was to scan the upper thoracic spine and chest in an attempt to identify some type of abnormality.  In October 2008, the Veteran had been scheduled for arthroscopic surgery of the left shoulder, which had been canceled twice.  His medication was increased.  

In December 2008, the examiner indicated that he was not sure why the Veteran was having the left shoulder pain.  There was no audible or palpable crepitus that was detectable.  The examiner did not feel comfortable telling him that he had a snapping scapula.  According to the examiner, it appeared that the pain was in a location medial to the scapulothoracic articulation, leading the examiner to believe that an arthroscopic procedure would not very likely be of benefit.  The Veteran asked if another open procedure could be done to look for scar tissue or other problems.  The examiner indicated that he did not think this would be fruitful.  He indicated that he did not recommend the surgery.  

In November 2008, the Veteran underwent a QTC examination for VA purposes.  The Veteran reported being diagnosed with left levator scapula myofascial syndrome of 9 years duration.  He reported symptoms of stiffness, swelling, heat, redness, giving way, lack of endurance, and fatigability.  He had no weakness, locking, or dislocation.  He reported constant pain in the spine and shoulder blade which traveled to his neck.  The pain level was 5/10 and could be elicited by physical  activity and stress.  At the time of the pain, he was able to function with medication.  

Physical examination revealed the Veteran's posture was within normal limits.  For ambulation, the Veteran required a sling to support the upper extremity.  Palpation of the muscles (Group I) revealed impairment of muscle tone.  Palpation did not reveal loss of deep fascia and loss of muscle substance.  There was no muscle wound present.  There were no signs of lowered endurance or impaired coordination.  Muscle strength was 5/5.  The Veteran was not able to lift above his shoulder, he felt weak, and there was tenderness on examination.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve damage.  The left shoulder showed weakness, tenderness, and guarding of movement.  The left shoulder showed no signs of edema, effusion, redness or heat.  There was no subluxation.  Range of motion of the left shoulder was flexion of 140 degrees with pain, and abduction of 125 degrees with pain.  Internal and external rotation were accomplished to 90 degrees.  The left shoulder function was additionally limited by pain, fatigue, and weakness after repetitive use.  Pain was the major functional impact.  However, the left shoulder was not additionally limited by lack of endurance and incoordination after repetitive use.  There was also no additional limitation in degree due to pain.  

Cervical spine examination revealed no evidence of radiating pain on movement with evidence of muscle spasm of the left muscle.  There was tenderness in the left muscles.  There was no ankylosis of the cervical spine.  Cervical spine motion was flexion of 41 degrees with pain; extension of 45 degrees; right lateral flexion of 35 degrees with pain; left lateral flexion of 41 degrees; right rotation of 60 degrees; and left rotation of 71 degrees.  The joint function of the cervical spine was additionally limited by pain, fatigue, and weakness after repetitive use.  Pain was the major functional impact.  The cervical spine was not additionally limited by lack of endurance and incoordination after repetitive use.  There was no additional limitation in degree.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of the spinal motion with normal curves of the spine.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities showed motor and sensory functions were within normal limits.  The left upper extremity reflexes revealed bicep and tricep jerks of 2+.  Peripheral nerve involvement was not evident during the examination.  Left shoulder x-rays were within normal limits.  Cervical spine x-ray reports showed minimal, diffuse, cervical spondylosis but no evidence of disc space abnormality or foraminal stenosis.  Postsurgical changes of the left cervical tissues showed where there were retained staples.  The diagnosis was cervical spondylosis with left levator scapular myofascial syndrome.  The effect of the condition on the Veteran's daily activity was moderate to severe.  

In December 2009, the Veteran, his wife, his brother, and a friend, submitted affidavits on behalf of his claim.  They all indicated their personal observations of the affect of the Veteran's left shoulder and neck disabilities.  

The Veteran underwent a VA examination in February 2010.  The Veteran claimed pain medial to the left shoulder blade between the shoulder blade and the spine.  It was a rather focused area that caused constant deep pain which felt as if it was under the shoulder blade.  The pain was 4/10 on average when awakening in the morning.  The pain would escalate with any overhead work or brushing his hair or throwing a ball.  He had a makeshift sling in order to hold the weight of his arm up into the shoulder socket.  This helped to relieve the pain.  Recurrent work escalated the pain to 7-8/10 toward the end of the day.  This occurred once a week on average.  At that time, he took a muscle relaxer and/or Oxycodone for pain relief.  He had flare-ups 1 to 4 times per day.  He described the flare-up as a tightening of the muscle which was located on the left side of the neck.  

Physical examination revealed a normal appearance of the shoulder.  He had full active and passive abduction and flexion.  He had full internal and external rotation of 0 to 90 degrees without pain.  At level T2 between T3, and the medial border of the scapula in approximately a space of 3 cm. was the point where the Veteran had the maximum amount of pain.  He stated that if he pushed on that area, it would trigger a flare-up.  Range of motion of the left shoulder elicited a mild amount of palpable crepitation in the well-circumscribed area of tenderness that the patient located.  

Cervical spine examination showed full forward flexion of 0 to 45 degrees; extension of 0 to 35 degrees, without pain; rotation to the right of 0 to 65 degrees, and 0 to 55 degrees to the left, without pain.  Side tilt to the left was 0 to 30 degrees and to the right was 0 to 35 degrees.  There was no additional limitation of motion with repetitive use of the spine or the left shoulder.  He did not describe any flare-ups of the left shoulder or the spine.  He had no incapacitating episodes of the cervical spine.  Neurological examination of the left upper extremity revealed normal muscle mass, strength, and tone.  He had good muscle bulk and strength.  Deep tendon reflexes were 2+, bilaterally in the upper extremities.  There was some diminution to pinprick in the distribution of the ulnar nerve on the left, but strength testing of the dorsal interossei remained intact and normal.  Otherwise, no sensory or neurological deficit was detected in the left upper extremity.  The diagnosis was left levator scapular myofascial pain syndrome with cervical spondylosis.  

The examiner indicated that the degree of impairment due to the Veteran's left levator scapular pain syndrome was moderate.  The condition appeared to have a significant impact upon the Veteran's daily activities , which included housework, yard work, and self-grooming. Additionally, the condition appeared to have a moderate degree of impairment upon his employment capabilities.  His usual occupation was that of a carpenter.  He was limited in doing activities such as working overhead with the left upper extremity.  This would have a moderate to severe degree of impairment on work place activities required for a person in the profession of carpenter.  

VA outpatient treatment records from July 2010 to April 2011 are associated with the claims folder.  In July 2010, the Veteran was seen complaining of left shoulder pain of 8/10.  He denied swelling but indicated that the left shoulder was red and warm to the touch.  He was taking his medication with no relief.  He related that the pain had become a burning sensation and he was unable to work or go to sleep.  He was losing grip in his left hand.  He was scheduled for a MRI.  In August 2010, the MRI showed early signs of degenerative disc disease at C2-3 through C6-7.  In September 2010, he was seen in the neurology clinic complaining of constant pain since July 2010.  His pain level was 7/10.  There was no weakness, bladder, bowel, or sexual dysfunction.  His medication was increased and he was told to return to the clinic after a consultation for other recommendations.  

In November 2010, the Veteran continued to have follow-up for left shoulder and neck pain.  He also described paresthesias in the medial left forearm and 4th and 5th digit.  Working usually precipitated these symptoms.  He had weakness only with lifting objects overhead.  The impression was left paraspinal pain (trigger point) junction and rule out ulnar neuropathy on the left.  The plan was for the Veteran to undergo an electromyography/nerve conduction study (EMG)/(NCS), and increase his medication.  The EMG was performed in January 2011.  The interpretation was mild demyelinating right medial neuropathy at the wrist which was compatible with carpal tunnel syndrome.  There was no electrophysiologic evidence of ulnar neuropathy or cervical radiculopathy.  No abnormalities of the left upper extremity were indentified.

In February 2011, the Veteran was seen again in the neurology clinic.  His medication was increased, he was told to continue muscle relaxants, and he was scheduled for injection into the trigger point.  In April 2011, he was seen in the pain program for an injection into the left C5-6, C6-7 facet.  He was instructed to return to the clinic for further injections if there was still pain in 2 to 3 months.  

The Veteran claims that his left levator scapular myofascial pain syndrome and his cervical spondylosis are more severe than the current evaluations reflect.  

By rating decision of March 2000, service connection for left levator scapular myofascial pain syndrome was granted.  A 10 percent rating was awarded, effective March 2000.  An increased rating was sought in May 2005.  By rating decision of March 2007, the left levator scapular myofascial pain syndrome was increased to 20 percent, effective November 2006.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Therefore, although an increase was granted, this case is still in appellate status.  

By rating decision of February 2009, service connection for cervical spondylosis was granted.  A 10 percent evaluation was awarded, effective December 2008.  
The 10 percent rating has been in effect since that time.  

Left levator scapular myofascial pain syndrome

The Veteran is presently rated under DC 5201 for his left levator scapular myofascial pain syndrome.  Prior to November 15, 2006, the Veteran was rated under DC 5024, tenosynovitis.  The disease under this diagnostic code will be rated on limitation of motion of the affected part, as arthritis, degenerative.  The affected part in this disability is the left shoulder which is rated under limitation of motion of the arm under DC 5201.  

Under DC 5003 for degenerative arthritis, it is noted that the findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's left arm is his minor extremity.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

In this case, throughout the medical evidence, the Veteran has continuously been noted to be right-handed.  On one occasion, during his February 2007 VA examination, he reported that he was ambidextrous, using his left hand to play sports and his right hand for writing and combing his hair.  On all other occasions, he was described medically as right-handed.  Therefore, he will be considered right-handed and his left extremity will be determined as his minor extremity.  

Under 38 C.F.R. § 4.71a, DC 5201, for a minor joint, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at shoulder level or limitation of motion midway between the side and shoulder levels.  A 30 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Based on the medical evidence of record, prior to November 2006, the Veteran's left levator scapular myofascial pain syndrome warranted no more than a 10 percent rating.  On all VA outpatient treatment record reports, there were complaints of pain made by the Veteran.  However, there was no limitation of motion shown, and strength was 5/5 throughout.  During the July 2005 VA examination, there was pain observed on external rotation, passively.  The Veteran exhibited an essentially full range of motion of the left shoulder with no findings of pain or functional loss.  See Mitchell.  There was no weakness, fatigue, or lack of endurance.  Limitation of motion of the left arm (minor extremity) to the shoulder level, necessary to warrant a 20 percent rating, has not been shown at any time prior to November 15, 2006.  Therefore, an increased rating for left levator scapular myofascial pain syndrome under DC 5201 is not warranted.  

Consideration has also been given to whether a higher rating could be rated by analogy under 38 C.F.R. § 4.73 , DC 5301. This diagnostic code applies to Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus. The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or non-dominant (minor) extremity is being evaluated.  In the case at hand, the Veteran is right-handed; thus, the Board will again apply the rating criteria for the non-dominant extremity. 

Diagnostic Code 5301 assigns a zero percent rating for slight disability of the non-dominant extremity.  A 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 20 percent rating is appropriate for severe disability.  

Here, as discussed, the Veteran's left shoulder disability was essentially asymptomatic.  While he complained of pain and some functional impairment, he demonstrated a nearly full range of motion.  His muscle strength was 5/5.  There was also no weakness, fatigue, or lack of endurance.  The totality of the evidence does not support the finding of a moderately severe disability.

The Board also emphasizes that VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding." 38 C.F.R. § 4.14 (2011).  In this case, the limitations brought about by the orthopedic manifestation of the Veteran's left shoulder disability (limitation of motion) are functionally the same as the limitations disabilities brought about by any muscle disability.  Therefore, as the symptoms of loss of range of motion of the shoulder have already been contemplated by the rating assigned under DC 5201, a separate compensable rating under DC 5301 is not warranted.  

Since November 15, 2006, the Veteran has been evaluated as 20 percent disabling for his left levator scapular myofascial pain syndrome.  In order to warrant a 30 percent rating, the evidence must show that during this period, the Veteran's left arm motion was limited to 25 degrees from the side.  This has not been shown.  On all of the medical evaluations, the most severe limitation of motion of the left shoulder was seen during the Veteran's February 2007 VA examination.  Forward flexion and abduction were limited to 90 degrees with pain, and on repetitive use, was limited 5 to 7 additional degrees.  See Mitchell.  Therefore, the maximum limitation of motion of the left shoulder was 83 degrees.  This motion is greater than 25 degrees from the side, the limitation of left arm motion necessary for a 30 percent rating.  

Consideration is again given to whether a higher (30 percent) rating could be rated by analogy under DC 5301.  However, severe impairment of Muscle Group 1 is not demonstrated.  On the contrary, the February 2010 VA examination clearly describes the Veteran's left shoulder disability as being moderate.  Further, as the symptoms of loss of range of motion of the shoulder have already been contemplated by the rating assigned under DC 5201, a separate compensable rating under DC 5301 is not warranted.  38 C.F.R. § 4.14. 

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  The Veteran has complaints of pain, weakness, and fatigability in the left shoulder.  The ratings of 10 percent prior to November15 2006 and 20 percent since November 15, 2006, adequately reflects the finding based on functional loss.  

The Board has also considered the applicability of other potential diagnostic codes.  

Other orthopedic diagnostic codes pertaining to the left shoulder have also been considered.  The medical evidence does not show any nonunion of the left clavicle or scapula under Diagnostic Code 5203; malunion of the left humerus or recurrent dislocation at the left scapulohumeral joint under Diagnostic Code 5202, or ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200.   

Therefore, the evidence is devoid of showing that the Veteran warrants a 20 percent rating for his left levator scapular myofascial pain syndrome prior to November 15, 2006, and also does not show that since November 15, 2006, he warrants a 30 percent rating for this left shoulder disability.   


Cervical spondylosis

The Veteran claims that his cervical spondylosis is more severe than the current 10 percent rating reflects.  

Cervical spondylosis is rated under DC 5242.  

Under the general rating formula for diseases or injuries of the spine, a 20 percent evaluation is assigned for cervical spine spondylosis when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine is shown.  A 40 percent rating is assigned when there in unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for the component of spinal motion provided in this note is the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

The Veteran's cervical spondylosis is rated 10 percent disabling.  This is an initial rating, effective December 4, 2008.  Based on the evidence of record, the Veteran's cervical spondylosis warrants no more than 10 percent throughout the appellate period.  

The medical evidence of record has shown that throughout the appellate period, the Veteran has complained of pain and tenderness in the cervical spine.  During a November 2008 QTC examination for VA purposes, which represented his worse range of motion throughout the appeal period, his range of motion of the cervical spine showed forward flexion limited to 41 degrees, which is nearly full.  The joint function of the cervical spine was additionally limited by pain, fatigue, and weakness, after repetitive use.  However, while pain was the major functional impact, no additional loss of range of motion was recorded.  The Board notes that the combined range of motion of the cervical spine was 293 degrees.  The combined range of motion of the cervical spine should not be greater than 170 degrees in order to warrant a 20 percent rating.  Another way to warrant a 20 percent rating for the cervical spine, is to show that forward flexion should not be greater than 30 degrees.  The Veteran's cervical forward flexion was not limited to less than 41 degrees.  Although there was some guarding of the cervical spine, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis , reversed lordosis, or abnormal kyphosis has not been shown.  

Based on the foregoing, the Veteran's cervical spine spondylosis does not warrant a rating in excess of 10 percent.  

The Board fully recognizes his recent complaints of parathesias extending to his fingers as well as experiencing a burning sensation.  The November 2010 VA treatment note raised the question of left paraspinal pain (trigger point) junction and the need to rule out ulnar neuropathy.   However, as also discussed, he had an essentially normal neurological examination in February 2010.  Moreover, and of significant import, an EMG was performed in January 2011 that failed to identify any neurological abnormalities in the left upper extremity.  The test was normal.  As such, there is no basis for the assignment of a separate compensable rating for neurological complications stemming from the Veteran's cervical spine disability.

Consideration has also been given as to whether a higher rating may be assigned for intervertebral disc syndrome under Diagnostic Code 5243.  The November 2008 QTC examination specifically stated that there were no signs of cervical intervertebral disc syndrome or permanent nerve root involvement.  Although there is evidence during an August 2010 MRI that shows early signs of degenerative disc disease of the cervical spine, there is no evidence of incapacitation shown as a result of the disc syndrome.  For purposes of DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Therefore, intervertebral disc syndrome, which requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months in order to warrant a 20 percent rating, is simply not shown.  

Further Considerations 

The Board has considered the Veteran's statements that his left levator scapular myofascial pain syndrome and cervical spondylosis disabilities are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left levator scapular myofascial pain syndrome and cervical spondylosis- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left levator scapular myofascial pain syndrome and cervical spondylosis disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for left levator scapular myofascial pain syndrome and cervical spondylosis are not warranted for more than 10 percent for the left levator scapula myofascial pain prior to November 15, 2006 and 20 percent since November 15, 2006, or 10 percent for his cervical spondylosis on a schedular basis.  

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left levator scapular myofascial pain syndrome and cervical spondylosis disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected left levator scapular myofascial pain syndrome and cervical spondylosis are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected left levator scapular myofascial pain syndrome and cervical spondylosis that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected left levator scapular myofascial pain syndrome and cervical spondylosis for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A rating in excess of 10 percent prior to November 15, 2006, for left levator scapular myofascial pain syndrome, is denied.  

A rating in excess of 20 percent since November 15, 2006, for left levator scapular myofascial pain syndrome, is denied.  

An initial rating in excess of 10 percent for cervical spondylosis, is denied.   


REMAND

The Veteran has indicated that he was unable to work as a result of his service-connected left shoulder and cervical spine disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Board acknowledges that the Veteran is currently service connected for left levator scapular myofascial pain syndrome and cervical spondylosis.  The Veteran has been evaluated on several occasions throughout the appellate periods.  However, none of the examinations indicate whether the Veteran is unemployable due to his service-connected disabilities alone.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disability(ies), alone renders him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disability(ies) preclude substantially gainful employment.  

Finally, the claims file reflects that the Veteran receives treatment for his service-connected disabilities from the Oklahoma City VAMC.  However, the claims file only contains VA treatment records dated up to April 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA clinical records from the Oklahoma City VAMC since April 2011. 

2. The RO/AMC must provide the Veteran with a VA examination to determine the effects of both of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3. Following such development, the ROC/AMC should review and readjudicate the claim.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


